Title: Lewis Brown to Thomas Jefferson, 25 February 1813
From: Brown, Lewis
To: Jefferson, Thomas


          Dear sir Bedford County 25th of febuary 1813
          one of your overseers Mr. Darnald Aplied To me last fall to purchase a horse for you he said he was Impower’d to buy two from sixty to seventy dollars Cash & you would pay the money the first of april next, accordingly I sold him one for your use. price sixty five dollars. my reason for wrighting to you is this, being a stranger To me & of Course I am to you. You Can Let me know whether I am to Apply to you or said Darnald for payment when It become Due—as I have not taken any note from Danald I rely’d on your ovrser for payment you will please Let me know by the next post directing your Letter to Lynchburg post office, I am sir yous respectfully
          
            Lewis Brown
        